Case 2:18-cv-07270-DSF-AS Document 30 Filed 12/04/18 Page 1 of 1 Page ID #:181




                UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF CALIFORNIA




     VIDILLION, INC.,                   CV 18-7270 DSF (ASx)
            Plaintiff,
                                        Order DENYING Plaintiff’s
                     v.                 Motion to Strike
                                        Counterclaims and Motion to
     PIXALATE, INC.,                    Dismiss Counterclaims (Dkt.
           Defendant.                   22)




     AND RELATED CLAIMS



         Plaintiff Vidillion, Inc. moves to strike all four of Defendant
   Pixalate, Inc.’s counterclaims. Alternatively, Vidillion moves to
   dismiss Pixalate’s Second, Third, and Fourth Counterclaims. The
   Court deems this matter appropriate for decision without oral
   argument. See Fed. R. Civ. P. 78; Local Rule 7-15. The hearing
   set for December 10, 2018 is removed from the Court’s calendar.
   Vidillion’s motions are DENIED.

      IT IS SO ORDERED.


    Date: December 4, 2018             ___________________________
                                       Dale S. Fischer
                                       United States District Judge
